DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 09/22/2022 without traverse of Group I, Species I-1, claims 1-6 & 8-11 for further examination. Claims 7 & 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/13/2020 is being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “liquid recovery unit” in claims 1, 4-5 & 9-10; “first liquid recovery unit” in claims 4-5 & 9-10; “second liquid recovery unit” in claims 4-5 & 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-6 & 8-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Hashizume (US 2018/0197756 A1) hereinafter Hashizume.
Regarding claim 1, the recitation “to supply a first liquid of a cleaning liquid configured to remove a precipitate from the processing liquid, the cleaning liquid containing the first liquid and a second liquid… to supply the second liquid… to discharge the cleaning liquid, the first liquid or the second liquid”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Hashizume since Hashizume meets all the structural elements of the claim and is capable of supplying a first liquid of a cleaning liquid configured to remove a precipitate from the processing liquid, the cleaning liquid containing the first liquid and a second liquid, supplying the second liquid and discharging the cleaning liquid, the first liquid or the second liquid, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 1, Hashizume discloses a substrate processing apparatus (abs; fig 1-6), comprising: 
a processing tub 2 allowed to accommodate therein multiple substrates W, and configured to store therein a processing liquid ([0043]; [0045]; [0065]; [0078]; [0096]; fig 1-6); 
a liquid recovery unit 31+53+61 configured to receive the processing liquid overflown from the processing tub 2 ([0043]-[0045]; [0061]; [0063]-[0065]; [0069]-[0072]; [0074]-[0075]; [0078]; [0081]; [0084]; [0086]-[0087]; [0089]; [0093]-[0094]; [0096]; [0099]; [0101]-[0102]; [0107]-[0108]; [0110]; fig 1-6); 
a liquid recovery unit drain line 32+262+line leading from 53 containing valve 57 configured to drain the processing liquid from the liquid recovery unit 31+53+61 ([0043]-[0045]; [0061]; [0063]-[0066]; [0068]-[0072]; [0074]-[0075]; [0078]; [0081]; [0084]; [0086]-[0087]; [0089]; [0093]-[0094]; [0096]; [0098]-[0102]; [0107]-[0108]; [0110]; fig 1-6); 
a storage 43+45 connected to the liquid recovery unit 31+53+61 via the liquid recovery unit drain line 32+262+line leading from 53 containing valve 57, and configured to store therein the processing liquid drained from the liquid recovery unit 31+53+61 ([0043]-[0045]; [0061]; [0063]-[0072]; [0074]-[0075]; [0078]; [0081]; [0084]; [0086]-[0087]; [0089]; [0093]-[0094]; [0096]; [0098]-[0102]; [0107]-[0108]; [0110]; fig 1-6); 
a first liquid supply line 37 capable of supplying a first liquid of a cleaning liquid capable of removing a precipitate from the processing liquid, the cleaning liquid capable of containing the first liquid and a second liquid ([0008]-[0025]; [0063]-[0072]; fig 1-6); 
a second liquid supply line 65 capable of supplying the second liquid ([0008]-[0025]; [0078]; [0100]; fig 1-6); 
a discharge line 27 connected to the first liquid supply line 37 and the second liquid supply line 65, and capable of discharging the cleaning liquid, the first liquid or the second liquid toward the liquid recovery unit 31+53+61 ([0043]-[0045]; [0055]; [0058]-[0059]; [0061]; [0063]-[0066]; [0069]-[0072]; [0074]-[0075]; [0078]; [0081]; [0084]-[0087]; [0089]; [0093]-[0094]; [0096]; [0099]; [0101]-[0105]; [0107]-[0108]; [0110]; fig 1-6);
 a first liquid flow rate controller 39 provided at the first liquid supply line 37, and configured to adjust a flow rate of the first liquid flowing in the first liquid supply line 37 ([0065]-[0066]; [0068]; fig 1-6); and 
a second liquid flow rate controller 67 provided at the second liquid supply line 65, and configured to adjust a flow rate of the second liquid flowing in the second liquid supply line 65 ([0078]; [0100]; fig 1-6).
Regarding claim 2, the recitation “wherein the first liquid is pure water, the second liquid is hydrogen fluoride, and the processing liquid contains phosphoric acid and a dissolved silicon-containing compound”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Hashizume since Hashizume meets all the structural elements of the claim and is capable of supplying the first liquid being pure water, the second liquid being hydrogen fluoride, and the processing liquid containing phosphoric acid and a dissolved silicon-containing compound, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 2, Hashizume discloses a substrate processing apparatus (abs; fig 1-6), wherein the first liquid is capable of being pure water, the second liquid is capable of being hydrogen fluoride, and the processing liquid is capable of containing phosphoric acid and a dissolved silicon-containing compound ([0008]-[0025]; fig 1-6).
Regarding claim 3, the recitation “adjusts a concentration of the cleaning liquid”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Hashizume since Hashizume meets all the structural elements of the claim and is capable of adjusting a concentration of the cleaning liquid, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 3, Hashizume discloses a substrate processing apparatus (abs; fig 1-6), further comprising: a controller 3 configured to control the first liquid flow rate controller 39 and the second liquid flow rate controller 67, wherein the controller 3 is capable of adjusting a concentration of the cleaning liquid by controlling the first liquid flow rate controller 39 and the second liquid flow rate controller 67 ([0065]-[0066]; [0068]; [0078]; [0100]; fig 1-6).
As regards to claim 4, Hashizume discloses a substrate processing apparatus (abs; fig 1-6), wherein the liquid recovery unit 31+53+61 comprises: a first liquid recovery unit 31 disposed under the processing tub 2; and a second liquid recovery unit 61 allowed to accommodate therein processing liquid from the processing tub 2 and the first liquid recovery unit 31, wherein the liquid recovery unit drain line 32+262+line leading from 53 containing valve 57 comprises: a first drain line 32 connected to the first liquid recovery unit 31, and configured to drain the processing liquid from the first liquid recovery unit 31; and a second drain line 262 connected to the second liquid recovery unit 61, and configured to drain the processing liquid from the second liquid recovery unit 61, and wherein the first liquid recovery unit 31 has a bottom side surface vertically inclined downwards/upwards toward the first drain line 32 ([0043]-[0045]; [0061]; [0063]-[0066]; [0068]-[0072]; [0074]-[0075]; [0078]; [0081]; [0084]; [0086]-[0087]; [0089]; [0093]-[0094]; [0096]; [0098]-[0102]; [0107]-[0108]; [0110]; fig 1-6).
As regards to claim 5, Hashizume discloses a substrate processing apparatus (abs; fig 1-6), wherein the liquid recovery unit 31+53+61 comprises: a first liquid recovery unit 31 disposed under the processing tub 2; and a second liquid recovery unit 61 allowed to accommodate therein processing liquid from the processing tub 2 and the first liquid recovery unit 31, wherein the liquid recovery unit drain line 32+262+line leading from 53 containing valve 57 comprises: a first drain line 32 connected to the first liquid recovery unit 31, and configured to drain the processing liquid from the first liquid recovery unit 31; and a second drain line 262 connected to the second liquid recovery unit 61, and configured to drain the processing liquid from the second liquid recovery unit 61, and wherein the first liquid recovery unit 31 has a bottom side surface vertically inclined downwards/upwards toward the first drain line 32 ([0043]-[0045]; [0061]; [0063]-[0066]; [0068]-[0072]; [0074]-[0075]; [0078]; [0081]; [0084]; [0086]-[0087]; [0089]; [0093]-[0094]; [0096]; [0098]-[0102]; [0107]-[0108]; [0110]; fig 1-6).
As regards to claim 6, Hashizume discloses a substrate processing apparatus (abs; fig 1-6), wherein the discharge line 27 is equipped with a discharge unit having multiple discharge openings arranged in a width direction of the bottom surface ([0104]; fig 6).
As regards to claim 8, Hashizume discloses a substrate processing apparatus (abs; fig 1-6), further comprising: a controller 3 configured to control the first liquid flow rate controller 39 and the second liquid flow rate controller 67, wherein the controller 3 is capable of adjusting a concentration of the cleaning liquid by controlling the first liquid flow rate controller 39 and the second liquid flow rate controller 67 ([0065]-[0066]; [0068]; [0078]; [0100]; fig 1-6).
As regards to claim 9, Hashizume discloses a substrate processing apparatus (abs; fig 1-6), wherein the liquid recovery unit 31+53+61 comprises: a first liquid recovery unit 31 disposed under the processing tub 2; and a second liquid recovery unit 61 allowed to accommodate therein processing liquid from the processing tub 2 and the first liquid recovery unit 31, wherein the liquid recovery unit drain line 32+262+line leading from 53 containing valve 57 comprises: a first drain line 32 connected to the first liquid recovery unit 31, and configured to drain the processing liquid from the first liquid recovery unit 31; and a second drain line 262 connected to the second liquid recovery unit 61, and configured to drain the processing liquid from the second liquid recovery unit 61, and wherein the first liquid recovery unit 31 has a bottom side surface vertically inclined downwards/upwards toward the first drain line 32 ([0043]-[0045]; [0061]; [0063]-[0066]; [0068]-[0072]; [0074]-[0075]; [0078]; [0081]; [0084]; [0086]-[0087]; [0089]; [0093]-[0094]; [0096]; [0098]-[0102]; [0107]-[0108]; [0110]; fig 1-6).
As regards to claim 10, Hashizume discloses a substrate processing apparatus (abs; fig 1-6), wherein the liquid recovery unit 31+53+61 comprises: a first liquid recovery unit 31 disposed under the processing tub 2; and a second liquid recovery unit 61 allowed to accommodate therein processing liquid from the processing tub 2 and the first liquid recovery unit 31, wherein the liquid recovery unit drain line 32+262+line leading from 53 containing valve 57 comprises: a first drain line 32 connected to the first liquid recovery unit 31, and configured to drain the processing liquid from the first liquid recovery unit 31; and a second drain line 262 connected to the second liquid recovery unit 61, and configured to drain the processing liquid from the second liquid recovery unit 61, and wherein the first liquid recovery unit 31 has a bottom side surface vertically inclined downwards/upwards toward the first drain line 32 ([0043]-[0045]; [0061]; [0063]-[0066]; [0068]-[0072]; [0074]-[0075]; [0078]; [0081]; [0084]; [0086]-[0087]; [0089]; [0093]-[0094]; [0096]; [0098]-[0102]; [0107]-[0108]; [0110]; fig 1-6).
As regards to claim 11, Hashizume discloses a substrate processing apparatus (abs; fig 1-6), wherein the discharge line 27 is equipped with a discharge unit having multiple discharge openings arranged in a width direction of the bottom surface ([0104]; fig 6).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717